Citation Nr: 0209450	
Decision Date: 08/08/02    Archive Date: 08/21/02

DOCKET NO.  95-35 921	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUE

Entitlement to a disability evaluation in excess of 40 
percent for a focal type seizure disorder.  




WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

William W. Berg, Counsel


INTRODUCTION

The appellant served on active duty from March 1951 to 
October 1952.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1989 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico, that denied a rating in excess of 40 
percent for a service-connected seizure disorder.  When this 
matter was previously before the Board in August 1997, it was 
remanded for additional development.  Following the requested 
development, the RO continued its denial of the claimed 
benefit.  

In a statement received in October 2001, the veteran 
indicated that his attorney-representative no longer had his 
power of attorney to represent him before VA.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.  

2.  The service-connected seizure disorder is manifested by 
major and minor seizures, but the predominating type is 
major.  

3.  The service-connected focal type seizure disorder is 
manifested by no more than one major seizure in the last six 
months or two in the last year.  


CONCLUSION OF LAW

The criteria for an evaluation in excess of 40 percent for a 
focal type seizure disorder have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991 & Supp. 2002); 38 C.F.R. §§ 4.7, 
4.124a, diagnostic codes 8045, 8910 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), which 
redefined VA's duty to assist, enhanced its duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim, and eliminated the well-grounded-claim 
requirement.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
Supp. 2001).  See 66 Fed. Reg. 45,620-32 (Aug. 29, 2001) (to 
be codified as amended at 38 C.F.R. §§ 3.102, 3.156, 3.159, 
and 3.326) (regulations implementing the VCAA).  This change 
in the law is applicable to all claims filed on or after the 
date of enactment of the VCAA, or filed before the date of 
enactment and not the subject of a final decision by VA as of 
that date.  See VAOPGCPREC 11-00, 66 Fed. Reg. 33,311 (2001); 
Karnas v. Derwinski, 1 Vet. App. 308 (1991); Bernklau v. 
Principi, 291 F.3d 795 (Fed. Cir. 2002).  

The appellant's claim is one for an increased rating, and no 
particular application forms are required.  Thus, there is no 
issue as to provision of a form or instructions for applying 
for the benefit.  38 U.S.C.A. § 5102; 66 Fed. Reg. 45,620, 
45,630 (Aug. 29, 2001) (to be codified as amended at 38 
C.F.R. § 3.159(b)(2)).  

VA must, however, provide the claimant and the claimant's 
representative, if any, notice of required information and 
evidence not previously provided that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 66 Fed. Reg. 
45,620, 45,630 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. § 3.159(b)).  The RO provided the appellant and his 
then representative with a statement of the case in April 
1990.  Supplemental statements of the case were provided in 
March 1992 and December 1993.  Following development 
requested by the Board in its remand of August 1997, a 
supplemental statement of the case was provided in October 
2001.  These documents listed the evidence considered, the 
legal criteria required for establishing an increased rating, 
and the analysis of the facts as applied to those criteria, 
thereby informing the appellant of the information and 
evidence necessary to substantiate his increased rating 
claim.  The remand noted that the claim for increase was well 
grounded and provided much detail informing the veteran of 
the information necessary to substantiate his claim.  It is 
also notable that the representative and the hearing officer 
spent much time explaining to the veteran at his July 1990 
personal hearing the type of evidence necessary to 
substantiate his claim for increase.  The Board therefore 
concludes that VA has informed the appellant of the type of 
information and evidence necessary to substantiate his claim.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a); 66 Fed. Reg. 45,620, 45,630-31 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. § 3.159(c), 
(d)).  Such assistance includes making every reasonable 
effort to obtain relevant records (including private and 
service medical records and those possessed by VA and other 
Federal agencies) that the claimant adequately identifies to 
the Secretary and authorizes the Secretary to obtain.  38 
U.S.C.A. § 5103A(b) and (c); 66 Fed. Reg. 45,620, 45,630-31 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. § 
3.159(c)(1-3)).  

The Board notes that in a statement dated in October 2001, 
the veteran indicated that he did not receive private medical 
care.  The record shows that the VA hospital report that he 
identified in 1993 was subsequently obtained and associated 
with the record, as were other VA treatment reports.  

Assistance shall include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d); 66 Fed. Reg. 45,620, 45,631 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. § 3.159(c)(4)).  
The appellant has been examined on a number of occasions 
during the lengthy prosecution of this claim, including as 
recently as January 2002.  Although the veteran in 
correspondence received at the Board in April 2002 requested 
that he be afforded another VA examination, it is difficult 
to see how, given his disability picture, any additional 
examination could contribute to a more informed evaluation of 
his seizure disorder.  The record is relatively extensively 
documented and shows that, in addition to his recent stroke 
residuals, he has additional disability resulting from his 
complex partial seizures in which he experiences "blurring 
of his consciousness."  This, however, is contemplated in 
the 40 percent rating for seizures currently assigned.  As 
noted below, moreover, the veteran on two occasions refused 
to be hospitalized for observation and evaluation of his 
seizure disorder, as requested in the Board's remand of 
August 1997.  He did, however, undergo VA examinations in 
October 2001 and January 2002 that, in the Board's view, are 
adequate for rating purposes.  The claim for increase was 
initially filed in 1989 and must at some point conclude.  
Further medical evaluation seems superfluous at this point in 
view of the Board's belief that the evidence of record is 
sufficiently elaborate to yield a clear picture for rating 
purposes of the severity of the service-connected seizure 
disorder.  Further development of the evidence of record 
would do little to enhance that picture.  The Board therefore 
finds that further assistance to the veteran, including an 
additional examination or medical opinion, is not required 
under the VCAA because no reasonable possibility exists that 
such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103(a)(2).  

Thus, on appellate review, the Board sees no areas in which 
further development is needed.  The requirements of the VCAA 
have essentially been met by the RO, and there would be no 
possible benefit in undertaking further development.  See 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  The totality of the evidence demonstrates that 
VA has undertaken reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claim for 
the benefit sought.  

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, and 4.42 
(2001), and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), 
the Board has reviewed the service medical records and all 
other evidence of record pertaining to the history of the 
service-connected disability at issue on this appeal.  The 
Board has found nothing in the historical record that would 
lead to the conclusion that the current evidence of record is 
not adequate for rating purposes.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity in civil occupations.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Separate diagnostic codes identify the 
various disabilities.  Where the issue is entitlement to an 
increased rating following the filing of a reopened claim, 
the current level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The evidence 
in closest proximity to the recent claim is the most 
probative in determining the current extent of impairment.  
Id.  

The record shows that the appellant was wounded in action in 
Korea in July 1952, sustaining a penetrating shell fragment 
wound of the left temporoparietal region with loss of brain 
substance in that region.  A compound comminuted depressed 
fracture of the left parietal bone was identified.  He 
underwent a left temporoparietal craniectomy at that time, 
and all necrotic brain and bone fragments were removed.  In 
August 1952, an electroencephalogram (EEG) was felt to be 
moderately abnormal with a left parietal focus of the 
abnormality consistent with the diagnosis of focal trauma to 
the left parietal cortex.  A physical evaluation board in 
October 1952 found the veteran unfit for duty and recommended 
that he be transferred to a VA facility for further treatment 
and rehabilitation.  

In December 1952, service connection was established for 
traumatic encephalopathy and for a 6 by 6-centimeter skull 
defect.  Service connection was eventually established for 
other disabilities, including right hemiparesis and organic 
brain syndrome.  An examination conducted for aid and 
attendance in March 1975 indicated the presence of post-
traumatic seizures as a consequence of the head wound in 
service, and a VA neurologic examination in February 1978 
culminated in a pertinent diagnosis of a seizure disorder 
secondary to the missile wound of the left parietal area.  

A rating decision dated in May 1978 granted service 
connection for a seizure disorder due to brain trauma, and a 
100 percent rating was assigned under diagnostic codes 8045 
and 8910, effective from March 26, 1975.  

A rating decision dated in December 1986 reduced the 
evaluation for the seizure disorder to 40 percent disabling, 
effective from April 1, 1987, and the appellant was so 
informed.  In denying the appellant's claim of entitlement to 
additional special monthly compensation in March 1989, the 
Board noted that there had been no specific contention 
concerning the reduction in compensation for the seizure 
disorder and that the issue had not been developed for 
appellate review.  In October 1989, the veteran filed a claim 
for an increased rating for the service-connected seizure 
disorder, which was denied by the rating decision of December 
4, 1989.  The appellant disagreed with this determination and 
has continuously prosecuted his claim for increase ever 
since.  

The recent evidence indicates that a rating higher than that 
currently assigned cannot be supported.  The service-
connected seizure disorder is rated on the basis of the type 
and frequency of seizures.  The record shows that during the 
prosecution of his reopened claim, the veteran has had 
intermittent seizures of both the major and minor type.  When 
both major and minor seizures are present, the epilepsy is 
evaluated on the basis of the predominating type of seizure.  
See Notes following 38 C.F.R. § 4.124a, Diagnostic Code 8911.  

On VA neurologic evaluation in October 2001, it was reported 
that the veteran had an intractable seizure disorder that had 
been treated for a long time with Dilantin.  Occasional 
flare-ups of the seizure disorder were triggered by lack of 
rest and occasional noncompliance with Dilantin, which was 
then prescribed at a level of 300 milligrams four times a 
day.  It was reported that the veteran had partial complex 
seizures with tonic-clonic movements of the right side but 
with no loss of consciousness about two to three times a 
month.  The examiner said that occasionally, the veteran had 
generalized tonic-clonic conversion in which the complex 
partial seizure had secondary generalization.  For those 
attacks, the examiner stated, the veteran had loss of 
consciousness and postictal confusion.  The examiner said 
that the last of these attacks had occurred in May 2001.  The 
examiner also remarked that the Dilantin had not 
significantly reduced the number or frequency of seizures, 
which still occurred about two to three times a month.  

On a VA neurologic examination in January 2002, it was 
reported that the veteran had sustained a cerebrovascular 
accident in March 2001 resulting in left hemiparesis.  It was 
reported that the veteran now took 100 milligrams of Dilantin 
three times a day and that he had generalized tonic-clonic 
seizures about every six to eight months and complex partial 
seizures about two to three times a week.  The veteran 
reported that the last three generalized tonic-clonic 
seizures occurred in March 2001.  (In a letter to the Board 
received in April 2002, the veteran stated that he had three 
epilepsy attacks in February 2001 and that he had a stroke on 
March 25, 2001.)  The examiner noted that the veteran could 
not use his right hemibody secondary to his service-connected 
brain injury and that, in view of this, the frequency of his 
simple partial seizures did not add any specific disability.  
The additional disability, the examiner said, resulted from 
his complex partial seizures in which the veteran had 
"blurring of his consciousness."  The examiner stated that 
generalized tonic-clonic seizures were happening very 
infrequently and that complex partial seizures were occurring 
about two to three times a week.  

The evidence indicates that the predominating seizure 
disorder for rating purposes is a major seizure, which occurs 
no more than once every six to eight months.  Although the VA 
neurologic examiner in October 1986 seemed to describe true 
major seizures, the type of seizures described since the 
receipt of the reopened claim in October 1989 do not make out 
true grand mal seizures of a frequency to warrant the next 
higher rating.  The examiner in October 1986 noted that the 
veteran's seizure disorder involved loss of consciousness.  
This is a discriminating factor between a major and a minor 
seizure because a major epileptic seizure is characterized by 
a generalized tonic-clonic convulsion with unconsciousness.  
A minor seizure consists of a brief interruption in 
consciousness or in conscious control associated with staring 
or rhythmic blinking of the eyes or nodding of the head 
("pure" petit mal); or sudden jerking movements of the 
arms, trunk, or head (myoclonic type); or sudden loss of 
postural control (akinetic type).  38 C.F.R. § 4.124a, Notes 
following Diagnostic Code 8911.  

The partial complex seizures described by successive 
examiners appear to have involved only a brief interruption 
in consciousness, usually described by the veteran himself as 
being semi-conscious, and to be of the myoclonic type 
involving the right hemibody.  The examiner in January 2002 
described these seizures as involving right hemibody "jerky 
movements with blurring of his consciousness."  Of course, 
the examiner in October 2001 said that that occasionally the 
veteran had generalized tonic-clonic conversion in which the 
complex partial seizure had secondary generalization and 
involved loss of consciousness and postictal confusion.  
However, the examiner said, the last such attack had occurred 
in May 2001.  In January 2002, the same examiner 
characterized the generalized tonic-clonic seizures as 
occurring every six to eight months.  

A true major seizure occurring every six to eight months 
warrants no more than the 40 percent evaluation currently 
assigned.  Under the general formula for rating a seizure 
disorder, a 40 percent evaluation requires at least one major 
seizure in the last six months or two major seizures in the 
last year, while a 60 percent evaluation requires an average 
of at least one major seizure in four months over the last 
year.  38 C.F.R. § 4.124a, Diagnostic Code 8910.  

Although the veteran claimed on examination in January 2002 
that he experienced three generalized tonic-clonic seizures 
in March 2001, he did not claim that he lost consciousness, 
nor does more contemporaneous evidence suggest that he did or 
place the seizures in March.  In a letter dated in February 
2001, the veteran indicated that he had had one epileptic 
seizure after going to sleep on February 5th and two more 
seizures on February 6th.  He described postictal symptoms 
that left him "stunned" but did not seem to describe a true 
loss of consciousness.  In a letter received in October 2001, 
the veteran said that he had had three seizures that month, 
but he did not indicate whether there was loss of 
consciousness.  

At a July 1990 hearing before a hearing officer at the RO, 
evidenced by a record of transcript and a videotape, the 
appellant testified that he had had his last seizure 
approximately two months previously and that he would 
sometimes have three to four seizures a year.  He went on to 
describe his seizures, which he said put him in a semi-
conscious state and which he later said resulted in loss of 
consciousness at times.  He then testified that lately, his 
seizures rendered him semi-conscious.  He classified his 
seizures as being mild or severe despite the use of 
medication.  Later, the appellant stated that he would 
experience seizures maybe one to two times a week.  

The veteran's testimony, to the extent that it can be 
interpreted to support a finding that he has major seizures 
of a frequency to warrant a higher rating, is not supported 
by the record.  A review of the VA outpatient treatment 
reports shows that when the veteran was seen in February 
1988, he had had no recent seizures and was then on 100 
milligrams of Dilantin three times a day.  When seen in the 
neurology clinic in June 1988, he had had no seizures for 
four years.  His history was unchanged when he was seen in 
the Epilepsy clinic in November 1988.  His seizures were felt 
to be well controlled.  When seen in the Epilepsy clinic in 
February 1989, it was reported that he had been free of 
seizures for more than a year.  It was reported that he had 
been "seizure free" for "many years" when he was seen in 
the neurology clinic in August 1989.  When seen in the 
Epilepsy clinic in January 1990, it was reported that he 
continued to be free of seizures and that he had good control 
"at the moment."  When seen in the Epilepsy clinic in July 
1990, however, he reported that he had experienced his last 
seizure in May.  If that seizure involved a generalized 
tonic-clonic convulsion with loss of consciousness, the 
evidence shows no more than one major seizure during the year 
preceding July 1990.  It is notable that Dr. Rivera Diaz's 
statement of July 1989, which the veteran submitted with his 
reopened claim, does not mention the type or frequency of the 
veteran's seizures in evaluating his current functional 
impairment.  

On a VA neurological examination in April 1992, the veteran 
stated that his last seizure had been one and a half months 
previously.  He indicated that he had experienced five 
seizures in the previous four months, all of them nocturnal.  
He related a variable frequency of seizures, noting that he 
could go for several months without having an episode.  It 
was also reported that the veteran was taking 100 milligrams 
of Dilantin three times a day for his seizure disorder.  The 
Board notes, however, that none of these seizures was 
witnessed and that there is no convincing evidence that they 
were of the major type.  The veteran himself did not describe 
them in sufficient detail to identify whether they were major 
or minor.  

However, in August 1993, the appellant stated that he had 
been hospitalized in May 1991 for 18 days as a result of an 
epileptic seizure.  The hospital report and allied clinical 
records were obtained and show that the veteran was admitted 
for complaints of headache and left facial numbness.  A 
history of seizures or loss of consciousness was not elicited 
on admission, nor were seizures documented during the 
admission.  

Even if the predominating type of seizure were shown to be 
minor, a higher evaluation would not follow.  Under the 
general formula for rating a seizure disorder, a 60 percent 
evaluation is warranted where the claimant experiences nine 
to 10 minor seizures a week; a 40 percent evaluation requires 
an average of at least five to eight minor seizures weekly.  
38 C.F.R. § 4.124a, Diagnostic Code 8911.  The evidence shows 
that the frequency of minor seizures during the prosecution 
of the veteran's reopened claim does not meet or more nearly 
approximate the criteria required for a 60 percent 
evaluation.  38 C.F.R. § 4.7.  

Indeed, it was for the purpose of documenting the type and 
frequency of the seizures that the Board in its remand of 
August 1997 requested that the veteran be hospitalized for a 
period of observation and evaluation.  In October 1999 and 
again in January 2002, the veteran told VA examiners that he 
did not want to be hospitalized for this purpose.  On this 
basis alone, the claim for increase could be denied.  See 
38 C.F.R. § 3.655(a), (b) (2001).  On the latter occasion, it 
appears that he had just had an operation and did not feel 
that his health was adequate to support the requested 
hospitalization.  Although this is arguably good cause not to 
report under 38 C.F.R. § 3.655, no such good cause was 
apparent when he refused the requested hospitalization in 
1999.  In any case, the Board finds that the preponderance of 
the evidence is against a rating in excess of 40 percent for 
the service-connected seizure disorder.  The evidence is not 
so evenly balanced as to raise doubt concerning any material 
issue.  38 U.S.C.A. § 5107(b).  


ORDER

An increased evaluation for a focal type seizure disorder is 
denied.  



		
	C. W. SYMANSKI
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

